Citation Nr: 0020192	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for depression 
secondary to back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 7, 1994 to November 15, 1994.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
low back disability, claimed as mechanical low back pain, by 
rating decision issued in October 1995.  The denial was 
confirmed and continued in a May 1996 rating decision.  The 
appellant was informed of these adverse determinations, as 
well as her procedural and appellate rights, by VA letters 
issued on October 31, 1995 and May 13, 1996.  However, she 
did not initiate a timely appeal, and the rating decisions 
became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the New 
Orleans VARO, which denied service connection for low back 
disability, on a new and material basis, as well as secondary 
service connection for depression.

In April 1999, the appellant canceled her scheduled personal 
hearing before the Hearing Officer (HO) at the local VARO.


FINDINGS OF FACT

1.  Evidence developed since the May 1996 decision includes 
information not previously considered which bears directly 
and substantially upon specific matters under consideration 
as to the issue of entitlement to service connection for a 
low back disability.


2. The claim of service connection for a low back disability 
is plausible.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1996 rating decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for low back disability 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of service connection for a low back disability 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed her original claim for disability 
benefits in July 1995.

By VA letter dated August 7, 1995, the appellant was informed 
that the RO was experiencing problems obtaining service 
records and service medical records from the Louisiana 
National Guard without a signed statement of release of the 
information.  As such, the appellant was specifically 
requested to provide a notarized release so that VA could 
assist her in obtaining these documents.  She failed to do 
so.

The appellant was afforded VA examination in August and 
September of 1995, which reflected findings of mechanical low 
back pain.

In the absence of service medical records reflecting in-
service injury, however, the RO denied entitlement to service 
connection for mechanical low back pain in an October 1995 
rating decision.

In November 1995, the appellant apparently obtained and 
submitted copies of her service medical records.

By rating decision issued in May 1996, the RO confirmed and 
continued the denial of entitlement to service connection.  
It was noted that although the evidence of record reflected 
numerous complaints of back pain with impressions of 
mechanical low pain during service and on subsequent VA 
examination, all of the evidence including x-rays and bone 
scan were negative for an underlying chronic back disability.

The appellant was informed of these adverse determinations, 
as well as her procedural and appellate rights, by VA letters 
issued on October 31, 1995 and May 13, 1996.  However, she 
did not initiate a timely appeal, and the rating decisions 
became final.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Regardless of the 
actions undertaken by the RO, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

In conjunction with this present application to reopen, the 
appellant has made copies of her 1995 Louisiana National 
Guard Medical Evaluation Board and Physical Evaluation Board 
reports, as well as private medical records developed by 
Executive Chiropractic Service part of the evidentiary 
record.

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the appellant has submitted new and material evidence such as 
to reopen her claim for service connection for low back 
disability.  The RO previously denied service connection 
insofar as the available record at that time did not show the 
presence of a low back disability due to injury during her 
period of ACDUTRA.  As noted above, however, the appellant 
has submitted copies of 1995 Louisiana National Guard Medical 
Evaluation Board and Physical Evaluation Board reports.  
Significantly, it is noted that these reports found that the 
appellant was physically unfit for duty secondary to injury 
incurred in service.  This information bears directly and 
substantially upon specific matters under consideration.  The 
Board finds that the information added to the record is 
"new" since it was not available for review in October 
1995, and is "material" since it bears directly on the 
matter which was the basis of the prior denial of service 
connection.  Indeed, a service department finding that injury 
disease or death occurred in the line of duty will be binding 
upon VA unless it is patently inconsistent with the 
requirement of the laws administered by VA.  See 38 C.F.R. 
§ 3.1(m) (1999).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
appellant's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must next 
determine whether a 
well-grounded claim has been submitted and whether VA has met 
its duty to assist in the development of the claim prior to a 
de novo review on the merits of the claim.  See Elkins and 
Winters, supra.

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well- 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).

Insofar as the 1995 Louisiana National Guard Medical 
Evaluation Board and Physical Evaluation Board reports also 
suggest that the appellant's recurring back problems are 
proximately due to injury while on ACDUTRA, the Board finds 
the elements of a well grounded claim for service connection, 
as set forth in Caluza and Epps, are satisfied.




ORDER

The claim of entitlement to service connection for low back 
disability is reopened, and is well grounded; to this extent, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Medical records obtained from Executive Chiropractic Services 
show that the appellant re-injured her back during a May 1998 
motor vehicle accident.  Furthermore, there has been no 
attempt to schedule the appellant for VA examination in order 
to determine the etiology of current low back disability.  
Clearly, additional assistance is necessary.

The issue of entitlement to secondary service connection for 
depression must be held in abeyance pending completion of the 
development set forth below.

To ensure that VA has met its duty to assist the appellant in 
developing all facts pertinent to her claim, the case is 
REMANDED to the RO for the following:



1.  The appellant should be requested to 
identify all of medical providers 
rendering treatment in conjunction with 
her May 1998 motor vehicle accident, and 
to furnish signed authorizations for 
release to the VA of medical records in 
connection with this accident, to include 
those in the possession of her private 
attorney, C. Coney.  Copies of the 
medical records from all sources she 
identifies (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The appellant should also be 
requested to identify all sources of more 
recent treatment received for low back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The appellant should then be 
scheduled for VA orthopedic examination 
in order to determine the nature and 
probable etiology of her current low back 
disability.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the appellant's claims folder 
should be made available to the examiner 
prior to examination.  Any indicated 
diagnostic studies should be performed.  
The orthopedic examiner should render 
opinions as to the nature and probable 
etiology of any low back pathology.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
appellant's claim for service connection 
for low back disability.

5.  If this determination remains adverse 
to the appellant, the RO should furnish 
the appellant and her accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the appellant should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

